            Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



OSMEL MAESTRE                       )
       Plaintiff,                   )
                                    )
                                    ) Case No.:                   1:18-cv-02494
              v.                    )
                                    )
                                    )
SDH SERVICES EAST,                  )
Limited Liability Company           )
         Defendant.                 )
____________________________________)


                                          COMPLAINT
       COMES NOW, Plaintiff Osmel Maestre (hereinafter “Plaintiff” or “Mr. Maestre”), by and

through his undersigned counsel, and files this, his Complaint against Defendant SDH Services

East, LLC (hereinafter “Defendant” or “SDH Services”), and respectfully shows this Court as

follows:

                                  NATURE OF COMPLAINT
       1.      Plaintiff brings this action to obtain full and complete relief and to redress the

unlawful employment practices described herein.

       2.      This action seeks declaratory relief, liquidated and actual damages for Defendant’s

unlawful employment practices on the basis of national origin in violation of Title VII of the Civil

Rights Act of 1964 42 USC §§ 2000e, et seq. (hereinafter “Title VII”).

                                JURISDICTION AND VENUE


       3.      Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. § 1331, 42

U.S.C. § 1983 and 42 U.S.C. § 2000e-5(f).
             Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 2 of 10



        4.      This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331 (federal question) and 28 U.S.C. § 1343(a)(3) (civil rights).

        5.      The unlawful employment practices alleged in this Complaint were committed

within the District of Columbia. Therefore, in accordance with 28 U.S.C. § 1391 and 42 U.S.C.

§2000(e)-5(f), venue is appropriate in this Court.

                                             PARTIES
        6.     Plaintiff is a male (Hispanic/Cuban) citizen of the United States of America and is

subject to the jurisdiction of this Court.

        7.     Defendant SDH Services, LLC is a wholly owned subsidiary company of Sodexo,

Inc., is qualified and licensed to do business in the District of Columbia, and at all times material

hereto has conducted business within this District.

                                  ADMINISTRATIVE PROCEDURES

        8.      On July 14, 2017, Plaintiff timely contacted the United States Equal Employment

Opportunity Commission (“EEOC”) and filed a complaint against SDH Services alleging

violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §

2000e, et. seq., and the Rehabilitation Act, identified as EEOC Charge No. 517-2017-01748

        9.      Plaintiff has exhausted all of his administrative remedies.

        10.     On or about July 14, 2017, Plaintiff submitted a Form 5 Charge to the EEOC

alleging that SDH Services violated Title VII of the Civil Rights Act of 1964, as amended, due to

discrimination based upon national origin and retaliation for filing a complaint of national origin,

a protected activity.

        11.     The EEOC issued a “Notice of Right to Sue” on July 31, 2018, entitling an action

to be commenced within ninety (90) days of receipt of that notice.



                                                  2
             Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 3 of 10



        12.     This action has been commenced within ninety (90) days of Mr. Maestre’s receipt

of the “Notice of Right to Sue.”

                                   FACTUAL ALLEGATIONS
        13.     Plaintiff incorporates all information and allegations contained in the preceding

paragraphs, as if fully set forth herein.

        14.     Plaintiff was hired by Defendant on or around August 22, 2016, as a Senior

Manager-Area Support Engineering.

        15.     In this capacity, Mr. Maestre was given the title of Director, Strategic Planning and

Shared Services and performed the duties of this position; worked closely with all Directors,

specifically Julie Policastro, Vice President of Facility Operations, and was required to

communicate with her to fulfill the duties and responsibilities of his job.

        16.     At all times relevant, Julie Policastro (Caucasian), acted in supervisory capacity to

Plaintiff.

                               Disparate Treatment - Race Discrimination

        17.     From at least August 22, 2016, to August 3, 2017, Maestre (Hispanic) and other

similarly situated minority employees (African American) were discriminated against based on

national origin by their supervisors. Maestre and similarly situated employees have been subjected

to disparate treatment as a result of Defendant’s conduct. The discrimination and disparate

treatment was regular and routine, and often occurred several times a week.

        18.     From at least August 22, 2016, to August 3, 2017, Maestre and similarly situated

employees were not given necessary training, staff and resources needed to complete essential job

functions. Instead, all necessary training, staff, resources, and the opportunity for additional

certifications were exclusively granted to similarly situated Caucasian employees.



                                                  3
             Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 4 of 10



        19.       During the relevant time period, Maestre also applied for several senior level

positions. In each instance, Maestre was discriminated based on his national origin (Hispanic).

Despite Maestre being more qualified, each position was occupied by a less qualified Caucasian

candidate.

        20.       During the relevant time period, Maestre and similarly situated employees also

were more than likely to receive a heavier workload than their Caucasian counterparts. On more

than one occasion, Maestre and similarly situated employees were assigned work that fell outside

of the scope of their respective job duties. However, Mr. Maestre was not paid as other Directors,

was given additional duties and had staff transferred to his area from other Directors.

                                                 Retaliation

        21.       Despite the complaints by Maestre and similarly situated employees, Sodexo HR

failed to sufficiently investigate the allegations, and take prompt and appropriate remedial action

to prevent or correct further discrimination and harassment.

        22.       After Maestre reported the national origin discrimination to Sodexo HR, he was

retaliated against by his supervisor, Julie Policastro. Maestre was micromanaged, given routine

tasks to deviate him from critical activities under his job function, and excluded out of meetings

with his staff.

                                           COUNT ONE
                                        Race Discrimination
                                      42 U.S.C. § 2000e-2(a)(1)
                                          (Hispanic/Cuban)

        23.       Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.




                                                  4
          Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 5 of 10



       24.       Plaintiff has exhausted his administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

       25.       Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

       26.       At all times relevant to this Complaint, Defendants and their agents were acting

under color of the laws, customs and usages of the District of Columbia within the meaning of 42

U.S.C. § 1983.

       27.       Plaintiff is a member of a protected class, as he is Hispanic/Cuban.

       28.       Defendant discriminated against Plaintiff because of his race in violation of Title

VII, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or failing to prevent race-based

harassment alleged herein and by failing to take affirmative action to correct and redress these

unlawful employment practices.

       29.       During Plaintiff’s employment, Ms. Policastro, subjected Plaintiff to disparate

treatment on the basis of his race. Plaintiff performed the duties and responsibilities of his job

adequately.

       30.       This conduct and other incidents of harassment described above were because of

Plaintiff’s race, and Plaintiff did not see Ms. Policastro or others treat the non-Hispanic employees

in the manner he was being treated.

       31.       The harassment directed at Plaintiff was either intended to cause him severe

emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it

would cause such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately

resulting from the distress he has suffered relating to the conduct of Defendant.




                                                  5
           Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 6 of 10



        32.      Due to Defendant’s actions, Plaintiff was humiliated, embarrassed, and made to

endure a great amount of pain and suffering and such impact is on-going and permanent in nature.

        33.      Plaintiff has incurred lost wages and loss of career opportunity, now and into the

future, without Plaintiff contributing any negligence thereto.

                                          COUNT TWO
                                     Hostile Work Environment
                                     42 U.S.C. § 2000e-2(a)(1)
        34.      Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.

        35.      Plaintiff has exhausted his administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

        36.      Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

        37.      At all times relevant to this Complaint, Defendants and their agents were acting

under color of the laws, customs and usages of the District of Columbia within the meaning of 42

U.S.C. § 1983.

        38.      Plaintiff is a member of a protected class, as he is Hispanic.

        39.      Defendant discriminated against Plaintiff because of his national origin in violation

of Title VII, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or failing to prevent the national

origin discrimination alleged herein and by failing to take affirmative action to correct and redress

these unlawful employment practices.

        40.      During Plaintiff’s employment, Ms. Julie Policastro subjected Plaintiff to a barrage

of offensive and unwelcome comments. Plaintiff clearly indicated that the conduct was

unwelcome. Plaintiff did not solicit or incite the conduct and he perceived the conduct to be

offensive and/or undesirable.


                                                   6
            Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 7 of 10



        41.      This conduct and other incidents of harassment described above were because of

Plaintiff’s national origin.

        42.      The conduct suffered by Plaintiff was sufficiently pervasive and/or severe to alter

and did alter a condition of Plaintiff’s employment and created an abusive working environment.

        43.      Plaintiff and similarly situated employees were detrimentally affected by the

conduct and such conduct would have detrimentally affected a reasonable man in Plaintiff’s

position.

        44.      The Defendant knew or should have known of the discrimination described herein

and Ms. Policastro’s propensity to engage in such national origin-based harassment and failed to

implement prompt, appropriate or corrective action.

                                           COUNT THREE
                               Retaliation Based Upon Protected Activity
                                        42 U.S.C. § 2000e-2(a)(1)
        45.      Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.

        46.      Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

        47.      At all times relevant to this Complaint, Defendants and their agents were acting

under color of the laws, customs and usages of the District of Columbia within the meaning of 42

U.S.C. § 1983.

        48.      Plaintiff has exhausted his administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

        49.      Plaintiff complained verbally and in writing to Defendant’s management and

officials regarding his belief that he was being subjected to harassment and discriminatory conduct

based on national origin.



                                                  7
          Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 8 of 10



       50.     Defendant subjected Plaintiff to the aforementioned adverse employment actions

because of his participation and opposition to unlawful and discriminatory employment practices

in violation of Title VII, Section 1983.

       51.     The adverse retaliatory actions to which Plaintiff has been subjected are a direct

result of Plaintiff having previously engaged in protected EEO activity.

       52.     Similarly situated employees (no known prior EEO activity) were not subjected to

the same, similar, or any other adverse treatment.

       53.     Other employees who were similarly situated, but members of a different protected

class than Plaintiff, have received different terms and conditions of employment.

       54.     Defendant’s unlawful conduct has created a climate of fear and intimidation for

Plaintiff and other employees, which creates a chilling effect upon other employees’ willingness

to engage in protected activity.

       55.     Defendant’s unlawful conduct negatively impacted the terms, conditions, and

privileges of Plaintiff’s employment.

       56.     Defendant’s retaliatory conduct has been intentional, deliberate, willful, malicious,

reckless and in callous disregard of the rights of Plaintiff because of his participation and

opposition to Defendant’s discriminatory conduct.

       57.     Defendant is directly liable for the discriminatory acts or omissions of its agents,

servants, and employees while acting within the course and scope of their employment, under the

theory of respondeat superior.

       58.     As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury, and monetary damages –

including, but not limited to, past and future loss of income, benefits, promotion and promotional



                                                 8
              Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 9 of 10



opportunities, career opportunities, medical expenses and costs – and is entitled to all available

legal and equitable remedies.

           59.    Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity,

now and into the future, without Plaintiff contributing any negligence thereto.

                                        PRAYER FOR RELIEF
           WHEREFORE, Plaintiff respectfully prays that this Honorable Court:
           a. Order the Defendant institute a policy and procedure to be implemented against

           discrimination;

           b. Supervisory training for the supervisors at issue herein;

           c. Equal Employment Opportunity training for Defendant and the supervisory officials at

           issue herein; and

           d. Award compensatory damages in excess of Two Hundred Thousand Dollars

           ($200,000.00);

           e. Award lost wages;

           f. Award back pay and benefits, with interest;

           g. Award future wages;

           i. Award reasonable attorney fees, costs, and expenses incurred for this action;

           j. Award differential in salary compared to other similarly situated Directors;

           k. Reimburse medical, dental and COBRA insurance costs;

           l. Award equitable, declaratory, and injunctive relief; and

           m. Award such other and further relief as this Honorable Court deems just and proper.

                                            JURY DEMAND
           60.    Pursuant to Fed. R. Civ. P. 38, Plaintiff demands trial by jury on all issues so
triable.



                                                     9
  Case 1:18-cv-02494-RC Document 1 Filed 10/29/18 Page 10 of 10



Dated: October 29, 2018

                                    Respectfully submitted,

                                    /s/ Reshad Favors__________________
                                    Reshad Favors (D.C. Bar #1034316)
                                    THE MOSAIC LAW FIRM PLLC
                                    1629 K Street, NW Suite 300
                                    Washington, DC 20006
                                    (202) 508-8249
                                    reshad.favors@themosaiclawfirm.com

                                    Counsel for Plaintiff




                               10
